     Case 1:20-cr-00014-JRH-BKE Document 183 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                    )
                                            )
      v.                                    )          CR 120-014
                                            )
MICHAEL PEYTON GUNN                         )
AMANDA GUNN                                 )
                                       _________

                                       ORDER
                                       _________

      The Government requests the appointment of a guardian ad litem, for minor victim

one. (Doc. no. 181.) Upon consideration, the Court GRANTS the motion and APPOINTS

Attorney Sheila Wahman as guardian ad litem, for minor victim one.

      SO ORDERED this 1st day of April, 2021, at Augusta, Georgia.
